DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/6/2021 has been entered. The application has pending claims 1-20. With respect to the abstract, Applicant has amended the abstract to correct for minor informalities. Therefore, the objections to the abstract have been withdrawn. With respect to the drawings, Applicant has amended the specification and the drawings to address the missing reference characters. Therefore, the objections to the drawings have been withdrawn. With respect to the specification, Applicant has amended Pgs. 1, 7, and 19 to correct for minor informalities and has also amended the hyperlinks in the specification. Therefore, the objections to Pgs. 1, 7, and 19 and the hyperlinks have been withdrawn. However, the objection to Pg. 2 of the specification is maintained since it was not addressed by the applicant (see below). With respect to the claims, Applicant has amended claim 7 to address lack of antecedent basis under 112(b). Therefore, the 112(b) claim rejection has been withdrawn for claim 7.

Response to Arguments
Applicant’s arguments filed on 12/6/2021 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the 

Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. Applicant argues, in Pg. 21 of the remarks, Solanki does not teach segmenting the image and then classifying the segments. However, the Examiner respectfully disagrees. In Para. 0327 of Solanki, there is segmentation of the fundus image in order to output and recognize lesions. Additionally in Para. 0393, lesion localization block 112 determines the most likely class label or class of the lesion, which occurs after segmentation in Fig. 25.
Applicant also argues, in Pg. 28 of the remarks, Solanki does not teach an image quality of a region of an image and classification of an image that is dependent on the quality of the region and retinopathic indicators for the region. However, the Examiner respectfully disagrees. In Para. 0344 of Solanki, the quality of the sections of the image is used to infer confidence in MA detection along with the classifier decision statistic. Therefore, the image quality of regions is considered. Additionally, as shown in Para. 0325 of Solanki, the decision statistic is the class probability for lesion class and non-lesion class and pixels are classified according to different lesion classifiers. As further explained in Para. 0343 of Solanki, the probability that the pixels in the region are classified as a microaneurysm (i.e. retinopathic indicator) is determined. .

Specification
The disclosure is objected to because of the following informalities: On Pg. 2, line 22, “two paradigms,” should read –two paradigms are--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “automatically determining probability” in line 11 should read –automatically determined probability--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “regions of segmented fundoscopic image” in lines 1-2 should read –regions of the segmented funduscopic image--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “said outputting” in line 1 should read –wherein said outputting--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the regular pattern or regions” in lines 9-10 should read –the regular pattern of regions--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “in a regular pattern” in --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the regular region" in line 6 and “the respective regular region” in line 9. It is unclear and indefinite if “the regular region” and “the respective regular region” is the same as the previously recited “regions in a regular pattern” in the claim.
Claims 2-11 are dependent on claim 1 and are therefore also rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”).
Regarding claim 1, Solanki et al. teaches, a method of classifying a funduscopic image, comprising (Para. 0013: classify one or more of: a pixel in the plurality of pixels, an interesting region within the image, the entire retinal image, or a collection of retinal images, as normal or abnormal using supervised learning; see Para. 0022): 
normalizing the funduscopic image (Para. 0131: image enhancement module 106 enhances the image to normalize the effects of lighting, different cameras, retinal pigmentation and the like; Para. 0133; see Figs. 4B and 4D); 
segmenting the funduscopic image into a plurality of regions in a regular pattern (Para. 0022: a joint segmentation-recognition method can be used to recognize and localize the lesions and retinal structures; Para. 0131: Image enhancement module 106 enhances the image to normalize the effects of lighting, different cameras, retinal pigmentation and the like. An image is then created that excludes/ignores objects smaller than a given size; Para. 0168);
automatically determining an image quality for each respective region in the regular pattern (Solanki, As shown in Para. 0199, image quality is automatically determined; As shown in Para. 0344, quality of the sections of the images (i.e. regions) are used. This shows the quality of the regions of the images is used to determine the overall quality of the image); 
automatically determining a probability of retinopathy for each respective region in the regular pattern (Para. 0325: the class probability for lesion class and non-lesion class are  Note: the lesions are the regions), dependent on the automatically determined image quality (As shown in Para. 0344, the quality of the sections of the image is used to infer confidence in MA detection along with the classifier decision statistic; As shown in Para. 0325, the decision statistic is the class probability for lesion class and non-lesion class) and an image content of the respective regular region (As shown in Para. 0343, the probability that the pixels in the region are classified as an MA is determined; Note: MA (or microaneurysm) is a content of the region of the fundus image); 
automatically classifying the funduscopic image with respect to a presence of retinopathy based on the automatically determining probability of retinopathy for each respective region in the regular pattern (As shown in Para. 106, the classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases; Paras. 323-325: four classifiers are used to determine the category the identified lesion is associated with. These classifiers are trained and tested using ground truth information; As shown in Para. 0382, ground truth labels for retinopathy are used to indicate various levels of severity);
and outputting an indication of the presence of retinopathy in the funduscopic image (As shown in Para. 0343 and Para. 0344, errors in MA detection can be computed and confidence levels of the presence of MA is detected; Note: the presence of microaneurysms are a sign of retinopathy; As seen in Para. 0392, DR screening block 114 determined whether a particular fundus image includes abnormalities indicative of diabetic retinopathy).

However, Elbalaoui teaches, region(s) in a/the regular pattern (As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include regions in a regular pattern as taught by Elbalaoui into the segmentation method of Solanki in order to detect diabtetic retinopathy exudates with high accuracy (Elbalaoui, Abstract).
Regarding claim 2, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
The combination of Solanki and Elbalaoui further teaches, wherein the automatic determination of the probability of retinopathy for each respective region (Solanki, As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images; Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) is determined by a neural network (Solanki, As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images).
Regarding claim 3, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 2.
Solanki in the combination further teaches, wherein the neural network is a deep neural network trained based on expert annotation of regions of funduscopic images for retinopathy (As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The neural network can include deep learning (i.e., a deep learning neural network) and the classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases).
Regarding claim 4, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
The combination of Solanki and Elbalaoui further teaches, wherein the automatically determined image quality for each respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine; As shown in Para. 0199, the image quality can be interpreted by a computer; As shown in Para. 0344, the quality of the sections of the image is used) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) is a 
Regarding claim 5, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
The combination of Solanki and Elbalaoui further teaches, wherein the automatically determined image quality for each respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; As shown in Para. 0344, the quality of the sections of the image is used) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) RA-201.1- 13 -comprises an assessment of at least one of a brightness, a focus, lens flare, a contrast, and a color (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; Para. 0246).
Regarding claim 6, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
The combination of Solanki and Elbalaoui further teaches, wherein the automatically determined image quality for each respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; As shown in Para. 0344, the quality of the sections of the image is used) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) comprises an assessment of at least two of a brightness, a focus, a lens flare, a contrast, and a color (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; Para. 0246).
Regarding claim 7, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
Solanki in the combination further teaches, wherein regions of segmented fundoscopic image having poor image quality do not contribute to a classification probability of the funduscopic image (As shown in Para. 0344, the quality of the sections (i.e. regions) of the image is used; As shown in Para. 0327, regions are segmented; As seen in Fig. 17, poor quality 
Regarding claim 8, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1.
The combination of Solanki and Elbalaoui further teaches, wherein a classification probability of a respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image; Paras. 323-325: four classifiers are used to determine the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”) and further in view of Gargeya (US 2019/0191988 A1, referencing priority date of Sept. 2, 2016).
Regarding claim 9, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1. 
The combination of Solanki and Elbalaoui further teaches, wherein the probability of retinopathy for each respective region (Solanki, Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy; Note: the lesions are the regions) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier.
The combination of Solanki and Elbalaoui does not expressly disclose the following limitation underlined above: is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier.
However, Gargeya teaches, is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier (Para. 0015: the methods use an automated classifier to distinguish healthy and pathological fundus (retinal) images; Para. 0040: the feature vectors are mapped to output labels by performing gradient-boosting decision-tree classification. In some such embodiments, separate gradient-boosting classifiers are optionally used separately on each bag of features. Gradient-boosting classifiers are tree-based classifiers known for capturing fine grained correlations in input features based on intrinsic tree-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gradient boosting classifier as taught by Gargeya into the combined method of classifying a funduscopic image of Solanki and Elbalaoui in order to accurately identify image regions (Gargeya, Para. 0032).

Claims 10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”) and further in view of Abramoff et al. (US 2006/0257031 A1; hereinafter “Abramoff”).
Regarding claim 10, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1. 
The combination of Solanki and Elbalaoui does not expressly disclose the following limitation: wherein said outputting the indication of the presence of retinopathy in the funduscopic image comprises outputting a 2D probability map.
However, Abramoff teaches, wherein said outputting the indication of the presence of retinopathy in the funduscopic image comprises outputting a 2D probability map (Para. 0096: to extract possible candidate locations, the probabilistic map produced by the pixel classification can be thresholded. To determine this probability threshold, the maximum pixel value in the probability map under each of the objects marked in the ground truth can be examined. This can give an indication of the maximum amount of objects that can be detected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include outputting a probability map of the presence of retinopathy as taught by Abramoff into the combined method of classifying a funduscopic image of Solanki and Elbalaoui in order to accurately classify objects indicative of eye disease (Abramoff, Para. 0039).
Regarding claim 12, Solanki teaches, a method of classifying a funduscopic image, comprising (Para. 0013: classify one or more of: a pixel in the plurality of pixels, an interesting region within the image, the entire retinal image, or a collection of retinal images, as normal or abnormal using supervised learning; see Para. 0022): 
RA-201.1-14-normalizing (Para. 0131: image enhancement module 106 enhances the image to normalize the effects of lighting, different cameras, retinal pigmentation and the like; Para. 0133; see Figs. 4B and 4D)  and segmenting a funduscopic image into a plurality of regions (Para. 0022: a joint segmentation-recognition method can be used to recognize and localize the in a regular pattern;
 automatically determining a probability of retinopathy for each respective region in the regular pattern (Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy); 
generating a 2D probability map for a probability of presence of indicia of retinopathy in each of the respective regions in the regular pattern, each having dynamic range of probability; 
and classifying the 2D probability map with respect to a presence of retinopathy in the funduscopic image.
Solanki does not expressly disclose the following underlined limitations: region(s) in a/the regular pattern.
However, Elbalaoui teaches, region(s) in a/the regular pattern (As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include regions in a regular pattern as taught by Elbalaoui into the segmentation method of Solanki in order to detect diabetic retinopathy exudates with high accuracy (Elbalaoui, Abstract).

However, Abramoff et al. teaches, generating a 2D probability map for a probability of presence of indicia of retinopathy in each of the respective regions, each having dynamic range of probability (Para. 0096: to extract possible candidate locations, the probabilistic map produced by the pixel classification can be thresholded. To determine this probability threshold, the maximum pixel value in the probability map under each of the objects marked in the ground truth can be examined. This can give an indication of the maximum amount of objects that can be detected at a certain probability threshold. A good balance can be achieved between the number of detected spurious objects and the number of detected red lesions with a probability threshold of 0.4. The method is not limited to the use of a probability threshold at 0.4. The probability threshold can comprise values from 0 to 1. For example, probability threshold values can be 0, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, and 1. After thresholding, a binary image containing any red lesions and a large part of the vascular tree can be obtained; Para. 0133: each object can be classified as an abnormal object with a certain probability or a normal object with a certain probability at block 403; See Fig. 7 for an example 2D probability map; As shown in Para. 0133, the probability varies and is not a fixed number (i.e., the probability map has a range of values, including abnormal and normal probability values); As shown in Para. 0020, the bright lesions or red lesions are a sign of diabetic retinopathy; Note: the detected lesions/objects are the regions; Note: Elbalaoui teaches the regions in a regular pattern (see above)); 
and classifying the 2D probability map with respect to a presence of retinopathy in the funduscopic image  (As shown in Para. 0096, possible candidate locations are extracted from a probability map, the probabilistic map; See Fig. 7 for an example 2D probability map; Para. 0010: the probability for each candidate to represent a red lesion is estimated using a classifier and a large set of specifically designed features; Para. 0039: "set of features" is defined as a customized group of one or more descriptive characteristics of objects which most accurately classify objects indicative of eye disease; Para. 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include outputting a probability map of the presence of retinopathy and classifying the probability map with respect to the presence of retinopathy as taught by Abramoff into the combined method of classifying a funduscopic image of Solanki and Elbalaoui in order to accurately classify objects indicative of eye disease (Abramoff, Para. 0039).
Regarding claim 13, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 12. 
The combination of Solanki, Elbalaoui, and Abramoff further teaches, wherein the automatic determination of the probability of retinopathy for each respective region (Solanki, Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy) in the regular 
Regarding claim 14, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 12. 
The combination of Solanki, Elbalaoui, and Abramoff further teaches, further comprising automatically determining a multivalued, multiparameter image quality vector for each respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; Paras. 323-325: four classifiers are used to determine the category the identified lesion is associated with. These classifiers are trained and tested using ground truth information) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern).
Regarding claim 15, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 14. 
The combination of Solanki, Elbalaoui, and Abramoff further teaches, wherein the automatically determined image quality vector for each respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; Para. 0246; As shown in Para. 0344, the quality of the sections (i.e. regions) of the image is used) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) comprises an assessment of at least one of a brightness, a focus, lens flare, a contrast, and a color (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; Para. 0246).
Regarding claim 16, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 12. 
The combination of Solanki, Elbalaoui, and Abramoff further teaches, wherein a classification probability of a respective region (Solanki, Para. 0019: automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values As shown in Para. 0344, the quality of the sections (i.e. regions) of the image is used) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) and the probability of retinopathy for each respective region (Solanki, Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy; As shown in Para. 0344, the quality of the sections of the image is used to infer confidence in MA detection along with the classifier decision statistic) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern).
Regarding claim 18, Solanki teaches, a method for classifying diabetic retinopathy in a funduscopic image, comprising (Para. 0013: classify one or more of: a pixel in the plurality of pixels, an interesting region within the image, the entire retinal image, or a collection of retinal images, as normal or abnormal using supervised learning; see Para. 0022): 
converting a plurality of diabetic retinopathy lesion classification vectors for respective regions representing the entirety of a funduscopic image according to a regular pattern of regions into a plurality of 2D probability maps, wherein a number of 2D probability maps corresponds to a number of diabetic retinopathy classification labels; 
and determining an image quality of each of the respective regions representing the entirety of a funduscopic image (As shown in Para. 0199, image quality is automatically determined; As shown in Para. 0344, quality of the sections of the images (i.e. regions) are used. This shows the quality of the regions of the images is determined); 
automatically classifying (As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases) the plurality of 2D probability maps of the regular pattern or regions with a convolutional neural network (As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The neural network can include a convolutional network (i.e., a convolutional neural network)) wherein a reliability of a classification is selectively dependent on the determined image quality and respective diabetic retinopathy lesion classification of each of the respective regions (As shown in Para. 0344, the quality of the sections of the image is used to infer confidence in MA detection along with the classifier decision statistic; As shown in Para. 0325, the decision statistic is the class probability for lesion class and non-lesion class;  As shown in Para. 0343, there is ground truth labelling of microaneurysms (MA) in the image and corresponding confidence levels of MA detection; Note: MA (or microaneurysm) is a lesion classification of the region of the fundus image, the lesions are the regions, and reliability is interpreted as the confidence in MA detection), to produce a retinal funduscopic image-level diabetic retinopathy classification vector (As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases; Paras. 323-325: four classifiers are used to determine the category the identified lesion is associated with. These classifiers are trained and tested using ground truth information; As shown in Para. 0382, ground truth labels for retinopathy are used to indicate various levels of severity) and reliability with respect to type I errors and type II errors, 
wherein the convolutional neural network is trained with a plurality of funduscopic images expert annotated for diabetic retinopathy (As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The neural network can include a convolutional network (i.e., a convolutional neural network) and the classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases; Para. 0112: an automated screening system that processes automated image analysis algorithms that can automatically evaluate fundus photographs to triage patients with signs of diabetic retinopathy (DR) and 
Solanki does not expressly disclose the following limitations underlined above: converting a plurality of diabetic retinopathy lesion classification vectors for respective regions representing the entirety of a funduscopic image according to a regular pattern of regions into a plurality of 2D probability maps, wherein a number of 2D probability maps corresponds to a number of diabetic retinopathy classification labels; the plurality of 2D probability maps of the regular pattern or regions; and reliability with respect to type I errors and type II errors.
However, Elbalaoui teaches, according to a regular pattern of regions (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern; As shown in Pg. 5, left-hand column, feature vectors are classified into abnormal and normal);
of the regular pattern or regions (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern);
and reliability with respect to type I errors and type II errors (As shown in Pgs. 6-7, classification accuracy of diagnosis is assessed in which type I errors (i.e. FP or false positives) and type II errors (i.e. FN or false negatives) are calculated). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include regions in a regular pattern and reliability with respect to type I and type II errors as taught by Elbalaoui into the diabetic retinopathy detection method of Solanki in order to detect diabetic retinopathy exudates with 
The combination of Solanki and Elbalaoui does not expressly disclose the following limitations underlined above: converting a plurality of diabetic retinopathy lesion classification vectors for respective regions representing the entirety of a funduscopic image into a plurality of 2D probability maps, wherein a number of 2D probability maps corresponds to a number of diabetic retinopathy classification labels; the plurality of 2D probability maps.
However, Abramoff teaches, converting a plurality of diabetic retinopathy lesion classification vectors for respective regions representing the entirety of a funduscopic image into a plurality of 2D probability maps, wherein a number of 2D probability maps corresponds to a number of diabetic retinopathy classification labels (Para. 0096: to extract possible candidate locations, the probabilistic map produced by the pixel classification can be thresholded. To determine this probability threshold, the maximum pixel value in the probability map under each of the objects marked in the ground truth can be examined. This can give an indication of the maximum amount of objects that can be detected at a certain probability threshold. A good balance can be achieved between the number of detected spurious objects and the number of detected red lesions with a probability threshold of 0.4. The method is not limited to the use of a probability threshold at 0.4. The probability threshold can comprise values from 0 to 1. For example, probability threshold values can be 0, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, and 1. After thresholding, a binary image containing any red lesions and a large part of the vascular tree can be obtained; Note: As shown in Para. 0096, the probability map is generated from the classification; Para. 0133: each object can be classified as an abnormal object with a certain probability or a normal object with a certain probability at 
the plurality of 2D probability maps (Para. 0096: to extract possible candidate locations, the probabilistic map produced by the pixel classification can be thresholded. To determine this probability threshold, the maximum pixel value in the probability map under each of the objects marked in the ground truth can be examined. This can give an indication of the maximum amount of objects that can be detected at a certain probability threshold. A good balance can be achieved between the number of detected spurious objects and the number of detected red lesions with a probability threshold of 0.4. The method is not limited to the use of a probability threshold at 0.4. The probability threshold can comprise values from 0 to 1. For example, probability threshold values can be 0, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, and 1. After thresholding, a binary image containing any red lesions and a large part of the vascular tree can be obtained; Para. 0133: each object can be classified as an abnormal object with a certain probability or a normal object with a certain probability at block 403; See Fig. 7a-7c for example 2D probability maps; As shown in Para. 0133, the probability map can be for abnormal objects (i.e. red lesions) or normal objects (i.e. non-red lesions); Note: Elbalaoui teaches the regular pattern of regions above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to include a plurality of 2D probability map and converting diabetic retinopathy lesion classification vectors into a plurality of 2D 
Regarding claim 19, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 18.
  Solanki in the combination further teaches, wherein an application of a respective region to a decision represented in the retinal funduscopic image-level diabetic retinopathy classification vector is dependent on the determined image quality for the respective region (Para. 0199: image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer; Para. 0248: the gradability interest region identification block 602 evaluates an indicator image that is true or false for each pixel in the original image and indicates or determines whether the pixel is interesting or represents an active region, so that it should be considered for further processing to estimate gradability of the image; Paras. 323-325: four classifiers are used to determine the category the identified lesion is associated with. These classifiers are trained and tested using ground truth information; As shown in Para. 0344, quality of the sections of the images (i.e. regions) are used. This shows the quality of the regions of the images is determined), 
further comprising outputting the decision represented in the retinal funduscopic image-level diabetic retinopathy classification vector (As shown in Paras. 0323-0325, the lesion classification includes cottonwoolspots, exudates, hemorrhages and microaneurysms; Note: the lesion class is the decision output by the classification vector).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”) and further in view of Roychowdhury et al. (US 2014/0314288 A1; hereinafter “Roychowdhury”).
Regarding claim 11, the combination of Solanki and Elbalaoui teaches the limitations as explained above in claim 1. 
The combination of Solanki and Elbalaoui does not expressly disclose the following limitation: said outputting the indication of the presence of retinopathy in the funduscopic image comprises outputting a degree of diabetic retinopathy with respect to at least three different grades.
However, Roychowdhury teaches, said outputting the indication of the presence of retinopathy in the funduscopic image comprises outputting a degree of diabetic retinopathy with respect to at least three different grades (Para. 0032: the numbers of lesions detected per image are combined using well-known lesion combination scales to generate a DR severity grade. While a DR grade 0 refers to a normal patient with no DR, grades 1, 2, 3 refer to increasing severities of DR, i.e., mild, moderate and severe DR, respectively; Para. 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include outputting a degree of diabetic retinopathy comprising at least three different grades as taught by Roychowdhury into the combined method of classifying a funduscopic image of Solanki and Elbalaoui in order to prioritize eye-care delivery measures for patients with highest DR severity (Roychowdhury, Abstract).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”) and further in view of Abramoff et al. (US 2006/0257031 A1; hereinafter “Abramoff”) and Gargeya (US 2019/0191988 A1, referencing priority date of Sept. 2, 2016).
Regarding claim 17, the combination of Solanki, Elbalaoui and Abramoff teaches the limitations as explained above in claim 12. 
The combination of Solanki, Elbalaoui and Abramoff further teaches, wherein the probability of retinopathy for each respective region (Solanki, Para. 0325: the class probability for lesion class and non-lesion class are computed and are used as the decision statistic; Para. 0343; Para. 0346; Para. 0285: the lesions may represent abnormalities that are manifestations of diseases, including diabetic retinopathy; Note: the lesions are the regions) in the regular pattern (Elbalaoui, As shown in Pg. 4, pixels in the fundus image are segmented successively with graph cuts; As shown in the top left image in Fig. 11, the fundus image is segmented into a plurality of regions in a successive pattern) is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier.
The combination of Solanki, Elbalaoui and Abramoff does not expressly disclose the following limitation underlined above: is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier.
However, Gargeya teaches, is determined by at least one of a multi-class support vector machine classifier, and a Gradient Boosting Classifier (Para. 0015: the methods use an automated classifier to distinguish healthy and pathological fundus (retinal) images; Para. 0040: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gradient boosting classifier as taught by Gargeya into the combined method of classifying a funduscopic image of Solanki, Elbalaoui, and Abramoff in order in order to accurately identify image regions (Gargeya, Para. 0032).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US 2017/0039689 A1; hereinafter “Solanki”) in view of “Segmentation and Detection of Diabetic Retinopathy Exudates” by Elbalaoui et al. (hereinafter “Elbalaoui”) and further in view of Abramoff et al. (US 2006/0257031 A1; hereinafter “Abramoff”) and Roychowdhury et al. (US 2014/0314288 A1; hereinafter “Roychowdhury”).
Regarding claim 20, the combination of Solanki, Elbalaoui, and Abramoff teaches the limitations as explained above in claim 18.
The combination of Solanki, Elbalaoui, and Abramoff further teaches, further comprising: RA-201.1- 16 -normalizing the funduscopic image (Solanki, Para. 0131: image enhancement module 106 enhances the image to normalize the effects of lighting, different cameras, retinal pigmentation and the like; Para. 0133; see Figs. 4B and 4D); 

and wherein the convolutional neural network is trained on the plurality of fundoscopic images expert annotated (Solanki, As shown in Para. 0106, a machine learning algorithm, such as a neural network, can be used for analysis of the retinal disease images. The neural network can include a convolutional network (i.e., a convolutional neural network) and the classification method is used to generate decision statistics for each pixel using dictionary descriptor sets, where the classifiers are trained for specific diseases; Para. 0112: an automated screening system that processes automated image analysis algorithms that can automatically evaluate fundus photographs to triage patients with signs of diabetic retinopathy (DR) and other eye diseases)) as being one of at least four different classes, with each class corresponding to a different diabetic retinopathy medical grade.
The combination of Solanki, Elbalaoui, and Abramoff does not expressly disclose the following limitation underlined above: as being one of at least four different classes, with each class corresponding to a different diabetic retinopathy medical grade. 
However, Roychowdhury teaches, as being one of at least four different classes, with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least four different classes corresponding to a different diabetic retinopathy grade as taught by Roychowdhury into the combined method of classifying a funduscopic image of Solanki, Elbalaoui, and Abramoff in order to prioritize eye-care delivery measures for patients with highest DR severity (Roychowdhury, Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“A Segment based Technique for Detecting Exudate from Retinal Fundus Image” by Kumar et al. teaches pre-processing a fundus retinal image followed by segmenting and classifying the fundus image (Figs. 3-6).
“Detection of Diabetic Retinopathy in Fundus Images Using Vector Quantization Technique” by Satyarthi et al. teaches dividing a fundus image into segments of specific pixel sizes (see Pg. 3, left-hand column).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                

/PING Y HSIEH/Primary Examiner, Art Unit 2664